Citation Nr: 1119169	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for right knee patellofemoral syndrome with degenerative joint disease and chondromalacia, currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for left knee patellofemoral syndrome with degenerative joint disease and chondromalacia, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to July 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  

REMAND

In November 2008, the Veteran was afforded a VA compensation examination to evaluate the current severity of his bilateral knee disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The VA examiner noted that the Veteran "does not require a brace, crutches, corrective shoes and a walker," but did state that the Veteran requires a cane for ambulation due to pain and instability.  The examiner also noted that there was slight subluxation of the right knee.  However, the examiner stated that stability tests for each knee were normal.  The examiner reported range of motion of each knee from 0 degrees to 140 degrees.  The examiner commented that the function of each knee joint was additionally limited by pain, but then stated that "[t]here is no additional limitation in degree."  Lastly, the examiner stated that the "objective factors" regarding each knee included painful motion. 

The Veteran has stated that for stability, he wears a sleeve on each knee, prescribed by VA, which was not reported by the VA compensation examiner.  In addition, the Veteran has stated that he has weakness and daily redness and swelling in each knee, which were also not reported by the examiner.  Further, the Veteran has stated that the examiner did not report that he was only able to flex his knees fully with excruciating pain.  Accordingly, the Board finds that the report of the November 2008 VA compensation examination is inadequate.  

Therefore, the case is remanded for the following actions:  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for his bilateral knee disabilities, including records of VA treatment since October 2007.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the current severity of his service-connected bilateral knee disabilities.  The VA claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  All indicated tests and studies, to include range of motion testing of the knees, expressed in degrees by use of a goniometer, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail.  If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after at least 5 repetitions.  The examiner must also state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of either knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected bilateral knee disabilities, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected knee disabilities, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected knee disabilities.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's knees, and if so, whether it is slight, moderate, or severe.  The rationale for each opinion expressed must also be provided.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development has been completed, the Veteran's claims for increased ratings for his service-connected bilateral knee disabilities must be readjudicated, with consideration of separate ratings for limitation of extension, limitation of flexion, and instability.  If the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

